Citation Nr: 1631386	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  09-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 8, 2008.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1955 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for anxiety disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter was previously before the Board in September 2012 and January 2014 when, in part, it was remanded for additional development.  

Effective from May 8, 2008, the Veteran has established a combined 100 percent schedular rating.  Hence, entitlement to TDIU from May 8, 2008 is moot.  The claim has been characterized accordingly.  

The Board notes that the Veteran had also perfected an appeal regarding entitlement to service connection for peripheral neuropathy secondary to his service-connected diabetes mellitus.  In an April 2016 rating decision, the Veteran was granted service connection for neuropathy of the upper and lower extremities.  He has not expressed disagreement with the decision, and the matter is no longer on appeal, and will not be addressed herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

Effective September 25, 2006, the Veteran's service-connected disabilities preclude substantially gainful employment.  



CONCLUSION OF LAW

Effective September 25, 2006, the criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Prior to May 8, 2008, service connection is in effect for posttraumatic stress disorder (PTSD), diabetes mellitus type 2, chronic atrial fibrillation (secondary to service-connected diabetes mellitus), right and left upper extremity neuropathy (secondary to service-connected diabetes mellitus) of the radial, median, and ulnar nerves, and right and left lower extremity neuropathy (secondary to service-connected diabetes mellitus) of the sciatic and femoral nerves, for a combined schedular rating of 90 percent effective from September 25, 2006.  Consequently, the Veteran satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  The Veteran contends that he is entitled to a TDIU rating prior to May 8, 2008 based on his service-connected disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that he was last gainfully employed in 1999 as an aircraft maintenance supervisor/mechanic for the Department of Defense for approximately 20 years.  See January 206 PTSD VA examination.  His work experience also includes delivering groceries, working at a gas station, and working in a theater.  See May 2008 W.A., Psy. D. psychological evaluation report.  The evidence shows that his educational background a GED and some community college schooling.  Id.  

The pertinent evidence of record includes a March 2013 general VA examination wherein it was opined that strenuous physical activity was precluded due to the Veteran's atrial fibrillation.  On March 2013 psychiatric VA examination, it was found that the Veteran's PTSD signs and symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

On October 2015 peripheral neuropathy VA examination, it was related that over the years, the Veteran began having burning pain and needle-like pain in both feet and has moved up into the legs.  His hands eventually became involved with numbness as well.  The examiner opined that the Veteran's diabetic neuropathy would prevent the Veteran from doing any physical work requiring standing and walking.  The Veteran's balance is poor due to his neuropathy so he would require a sedentary job with only occasional walking or standing duties.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment effective from September 25, 2006.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the preponderance of the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience has been limited to aircraft maintenance mechanic/supervisor, requiring significant physical activity.  In addition, the March 2013 general VA examiner opined that the Veteran was precluded from strenuous physical activity due to his atrial fibrillation.  Moreover, the October 2015 peripheral neuropathy VA examiner opined that the Veteran's diabetic neuropathy would prevent him from doing any physical work requiring standing and walking.  The Veteran's balance is poor due to his neuropathy so he would require a sedentary job with only occasional walking or standing duties.  Thus, while the VA examiners have indicated and opined that the Veteran could work in sedentary employment, there is no evidence of work experience in sedentary employment.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating effective from September 25, 2006.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted effective from September 25, 2006.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


